Citation Nr: 1746024	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from June 1962 to June 1966.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2010 VA treatment record indicates that audiometric testing was performed on February 4, 2010, but the specific audiometric findings are not reported and the audiogram is not of record.  Development to obtain the outstanding evidence is required.   

Furthermore, an opinion is needed to determine whether the bilateral hearing loss is related to service.  Although the record includes opinions, the opinions are not supported by adequate rationale.  Notably, both opinions appear solely based on determinations that the Veteran had normal hearing at separation.  The examiner did not address whether the in-service noise exposure resulted in damage to auditory hair cells and whether such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  Thus, another opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, including the audiogram created in conjunction with VA treatment provided on February 4, 2010.

2.  Then, the evidence of record should be made available to and reviewed by an otolaryngologist.  Based on a review of the Veteran's pertinent history, the physician should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current hearing loss was caused by his active service, to include noise exposure in service.  The physician should specifically address whether the in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the physician believes that auditory hair cell damage did result from the in-service noise exposure, the physician should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner must provide a rationale for all opinions expressed, with consideration of any in-service puretone threshold shifts.  If the physician is unable to provide any required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




